IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,286



                        EX PARTE STEVE E. GAITHER, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. 2007-418,617-A IN THE 364 TH JUDICIAL DISTRICT COURT
                        FROM LUBBOCK COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance and sentenced to twenty-two years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. Counsel has submitted an affidavit conceding that he was aware of

Applicant’s desire to appeal, but did not timely file a motion for new trial or a notice of appeal.

        The trial court has determined that trial counsel failed to timely file a notice of appeal. We
                                                                                                        2

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 2007-418,617-A from the 364th Judicial District Court of

Lubbock County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: February 10, 2010
Do Not Publish